          Case 2:20-cv-01914-AB Document 64 Filed 06/08/20 Page 1 of 3




DIRECT DIAL NUMBER:                                                                                         Linda Dale Hoffa
(267)767-7288                                                                                        lhoffa@dilworthlaw.com




                                                     June 8, 2020

VIA ELECTRONIC FILING

The Honorable Anita Brody
United States District Court Judge
U.S. Courthouse, Room 7613
601 Market Street
Philadelphia, PA 19106-1717

           RE:      Brown et al. v. Marler, Case No. 2:20-cv-01914

Dear Judge Brody:

       Petitioners appreciate this Court’s ongoing attention to this case, including to the
jurisdiction issues presently pending before it. Petitioners write in response to
Respondent’s letter on supplemental authority, Doc. 63, as well as the Government’s
two most recent notices to this Court about additional positive COVID test results.
Docs. 61-62.

       First, the Government’s citations to supplemental authority do not support the
proposition that this court lacks jurisdiction. Although the Government correctly notes
that Justice Sotomayor temporarily stayed the orders issued by the District Court in
Williams v. Wilson, --U.S.--, 2020 WL 2988458 (June 4, 2020), the Government avoids
saying—as it must—that such a stay resolves the jurisdiction question in its favor.
Indeed, as Petitioners have noted previously, the Supreme Court allowing the case to
proceed at all confirms subject matter jurisdiction for the claims. Doc. 60. The
Government’s repeated reference to it as a “stay of the exercise of jurisdiction,” Doc. 63
at 1, wrongly implies that stays need say anything about jurisdiction at all. Courts issue
stays for many reasons, and notably, the Government’s pending appeal of Wilson in the
Sixth Circuit, argued on Friday, does not primarily deal with jurisdiction. Even if the
Sixth Circuit reverses the injunctive orders, it may well do so in a way that confirms




            1500 Market Street  Suite 3500E  Philadelphia, PA 19102-2101  215-575-7000  Fax: 215-575-7200
            www.dilworthlaw.com  Cherry Hill, NJ  Harrisburg, PA  Princeton, NJ  Wilmington, DE  New York, NY
          Case 2:20-cv-01914-AB Document 64 Filed 06/08/20 Page 2 of 3
Hon. Anita Brody
June 8, 2020
Page 2


jurisdiction.1

       Second, the Government’s citation to South Bay United misses the mark. For one
thing, the standard at that posture required the stay applicants to demonstrate “that it is
indisputably clear that the Government’s limitations are unconstitutional.” South Bay
United Pentecostal Church v. Newsom, -- U.S. --, 2020 WL 2813056, *3 (May 29, 2020). More
importantly, even besides the substantial difference in standard and subject matter,
South Bay United stands just as clearly for the proposition that federal courts should not
prevent Government entities from taking drastic action to protect people from the
spread of COVID-19. The Government here invokes that stay denial not against
prisoners seeking to overturn carefully considered protective measures, but instead,
against prisoners seeking more protection, and has done so just one day after
acknowledging that FDC detainees have somehow contracted COVID-19 while in the
FDC quarantine unit.

       The Government’s invocation of South Bay United, in which the Ninth Circuit and
the Supreme Court credited drastic steps taken by the Governor of California, stands in
stark contrast to the facts of this case. While jail systems across the country, including
the Philadelphia2 and Montgomery3 county jail systems, test every prisoner or detainee
in their care, the FDC has only just now—more than two months after the onset of the
pandemic—started testing detainees at entry. And upon doing so, the FDC has
immediately turned up three more detainees with COVID-19. When (If?) they
undertake appropriate contact tracing and testing, almost certainly more will emerge.
This confirms Petitioners’ repeated assertions that the Government’s failure to test
amounted to little more than sticking its head in the sand, and the Government cannot
seriously liken its long delay and failure to test to Governor Newsom’s proactive
shutdown of large gatherings.


1  For the same reasons, suggesting that two different District Court injunctions
recounted in Petitioners’ supplemental authority letter, Doc. 60, are “plainly in
jeopardy” as a result of the Wilson stay, Doc. 63 at 1, has no basis. Respondent does not
address the Solicitor General’s characterization of jurisdictional issues in the stay
petition at all. And in citing a case that recites the basic stay standard without
acknowledging the many bases—including many not at issue here—that might support
a stay, the Government demonstrates it does not have any authority for the assertion
that a stay issued in one case on a non-jurisdictional basis would jeopardize jurisdiction
in another case.
2
  https://billypenn.com/2020/05/19/philly-will-now-test-everyone-in-its-jails-for-the-
coronavirus/
3 https://www.inquirer.com/news/coronavirus-testing-montgomery-county-jail-

asymptomatic-philadelphia-prisons-20200428.html
          Case 2:20-cv-01914-AB Document 64 Filed 06/08/20 Page 3 of 3
Hon. Anita Brody
June 8, 2020
Page 3


       Indeed, the Government’s disclosures, Docs. 61-62, raise more questions than
they answer, and confirm the need for this Court to exercise jurisdiction and move the
parties along to full discovery. Those questions include, but are not limited to:

      1) Is the Abbott ID test persistently failing to identify positive people at entry, or
      have several detainees contracted COVID-19 while in quarantine?

      2) If detainees test positive in the more restricted conditions of quarantine, how
      many would test positive across the whole facility?

      3) If people who test positive in quarantine have their quarantine extended, is the
      FDC undertaking any procedures to ensure that those detainees still have robust
      access to counsel—an especially vital question given that they may have the most
      immediate need for bail motions—and support for their mental health during
      prolonged individual isolation?

      4) Does the FDC and the BOP continue to have different entry procedures for
      people who transfer to the FDC from another BOP facility—a question made all
      the more important in light of the BOP’s recent resumption of intra-facility
      transfers?

       Petitioners have asked Respondent some of these questions privately, and
received little in return other than an assertion of the Government’s stated position
about jurisdiction and its lack of obligation to provide additional information to
Petitioners about the spread of COVID-19 in the FDC. See Ex. 1. Accordingly, Petitioners
appreciate the Court’s ongoing attention to the extraordinary circumstances at the FDC,
and to this litigation.

                                         Respectfully,

                                         /s/Linda Dale Hoffa

                                         Linda Dale Hoffa

cc:   All counsel of record by ECF
